Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Notification regarding 35 USC § 112(f)
The following is a quotation of pre-AIA  35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “readout and operator control unit” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
readout and operator control unit” is the readout and operator control unit comprises a touch-sensitive display the input and readout of information, and that an electronic analog readout manner of a pointer instrument, which indicates the brewing pressure, is arranged outside, in display as described in the present Specification and dependent claim 15.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowability Notice
	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1, 3-4, 6-10, and 13-26 is indicated because:
In light of the Notification of 112(f) above; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the coffee machine further comprising a readout and operator control unit, which is arranged on the front side of the housing and by means of which the desired coffee beverage is input and on which information regarding the respective coffee beverage or operating state of the machine is output, and storage containers, which are arranged on the top side of the housing and in which raw materials for the preparation of the coffee beverage or other further beverages, are held ready, wherein the readout and operator control unit is, in order to allow access to the interior of the machine, designed to be movable in terms of height between a normal position and a service position situated above said normal position, wherein the outlet unit is arranged below the readout and operator control unit as cited in the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/04/2021